Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 1 of 15 PAGEID #: 43

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
LISA MARIE STACHELHAUS, )
Plaintiff, 1:18-cv-00721-WOB
Vv. Judge Bertelsman
RP ON-SITE LLC,
Defendant.

STIPULATED PROTECTIVE ORDER

ds PURPOSES AND LIMITATIONS

Disclosure and discovery activity in this action are likely to involve production of
confidential, proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
Protective Order. The parties acknowledge that this Order does not confer blanket protections on
all disclosures or responses to discovery and that the protection it affords from public disclosure
and use extends only to the limited information or items that are entitled to confidential treatment
under the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,
below, that this Stipulated Protective Order does not entitle them to file confidential information
under seal.

2. DEFINITIONS

2.1 Challenging Party: A Party or Non-Party that challenges the designation of

information or items under this Order.

2.2 “CONFIDENTIAL” Information or Items: Information (regardless of how it is

Page 1 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 2 of 15 PAGEID #: 44

generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
of Civil Procedure 26(c).

2.3 Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
well as their support staff).

2.4 Designating Party: A Party or Non-Party that designates information or items that
it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

2.5 Disclosure or Discovery Material: All items or information, regardless of the
medium or manner in which it is generated, stored, or maintained (including, among other things,
testimony, transcripts, and tangible things), that are produced or generated in disclosures or
responses to discovery in this matter.

2.6 Expert: A person with specialized knowledge or experience in a matter pertinent
to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as
a consultant in this action.

2.7 House Counsel: Attorneys who are employees of a party to this action. House
Counsel does not include Outside Counsel of Record or any other outside counsel.

2.8 | Non-Party: Any natural person, partnership, corporation, association, or other
legal entity not named as a Party to this action.

2.9 Outside Counsel of Record: Attorneys who are not employees of a party to this
action but are retained to represent or advise a party to this action and have appeared in this action
on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

2.10 Party: Any party to this action, including all of its officers, directors, employees,
consultants, retained experts, and Outside Counsel of Record (and their support staffs).

2.11 Producing Party: A Party or Non-Party that produces Disclosure or Discovery

Page 2 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 3 of 15 PAGEID #: 45

Material in this action.

2.12 Professional Vendors: Persons or entities that provide litigation support services
(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
organizing, storing, or retrieving data in any form or medium) and their employees and
subcontractors.

2.13 Protected Material: Any Disclosure or Discovery Material that is designated as
“CONFIDENTIAL.”

2.14 Receiving Party: A Party that receives Disclosure or Discovery Material from a
Producing Party.

3. SCOPE

The protections conferred by this Stipulation and Order cover not only Protected Material
(as defined above), but also (1) any information copied or extracted from Protected Material: (2)
all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Stipulation and Order do not cover the
following information: (a) any information that is in the public domain at the time of disclosure to
a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
a result of publication not involving a violation of this Order, including becoming part of the public
record through trial or otherwise; and (b) any information known to the Receiving Party prior to
the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained
the information lawfully and under no obligation of confidentiality to the Designating Party. Any

use of Protected Material at trial shall be governed by a separate agreement or order.

Page 3 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 4 of 15 PAGEID #: 46

4. DURATION

Even after final disposition of this litigation, the confidentiality obligations imposed by this
Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
and defenses in this action, with or without prejudice; and (2) final judgment herein after the
completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
including the time limits for filing any motions or applications for extension of time pursuant to
applicable law.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
Party or Non-Party that designates information or items for protection under this Order must take
care to limit any such designation to specific material that qualifies under the appropriate
standards. The Designating Party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify. Mass, indiscriminate, or
routinized designations are prohibited.

If it comes to a Designating Party’s attention that information or items that it designated
for protection do not qualify for protection, that Designating Party must promptly notify all other
Parties that it is withdrawing the mistaken designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in this Order
(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

designated before the material is disclosed or produced.

Page 4 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 5 of 15 PAGEID #: 47

Designation in conformity with this Order requires:

(a) For information in documentary form (e.g., paper or electronic documents,
but excluding transcripts of depositions or other pretrial or trial proceedings), that the
Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
material. If only a portion or portions of the material on a page qualifies for protection, the
Producing Party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins).

A Party or Non-Party that makes original documents or materials available for
inspection need not designate them for protection until after the inspecting Party has
indicated which material it would like copied and produced. During the inspection and
before the designation, all of the material made available for inspection shall be deemed
“CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
copied and produced, the Producing Party must determine which documents, or portions
thereof, qualify for protection under this Order. Then, before producing the specified
documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
that contains Protected Material. If only a portion or portions of the material on a page
qualifies for protection, the Producing Party also must clearly identify the protected
portion(s) (e.g., by making appropriate markings in the margins).

(b) For testimony given in deposition or in other pretrial or trial proceedings,
that the Designating Party identify on the record, before the close of the deposition, hearing,
or other proceeding or within fourteen (14) days after the receipt of the transcript, all
protected testimony. Unless otherwise indicated in writing or on the record, all deposition

testimony shall be treated as Protected Materials to permit counsel for the Party deposed

Page 5 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 6 of 15 PAGEID #: 48

an opportunity to designate the deposition or hearing testimony as Protected Materials.

(c) For information produced in some form other than documentary and for any
other tangible items, that the Producing Party affix in a prominent place on the exterior of
the container or containers in which the information or item is stored the legend
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant
protection, the Producing Party, to the extent practicable, shall identify the protected
portion(s).

5.3 Inadvertent Failures to Designate. An inadvertent failure to designate Protected
Materials does not, standing alone, waive the Designating Party’s right to secure protection under
this Order for such material. Upon timely correction of a designation, the Receiving Party must
make reasonable efforts to assure that the material is treated in accordance with the provisions of
this Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed. Compliance with this Order does not operate as an admission
that any Protected Material is (a) confidential, (b) privileged, or (c) admissible in evidence.

6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
process by providing written notice of each designation it is challenging and describing the basis

for each challenge. To avoid ambiguity as to whether a challenge has been made, the written notice

Page 6 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 7 of 15 PAGEID #: 49

must recite that the challenge to confidentiality is being made in accordance with this Protective
Order. The Designating party must respond within 14 days of the date of service of notice. In
conferring, the Challenging Party must explain the basis for its belief that the confidentiality
designation was not proper and must give the Designating Party an opportunity to review the
designated material, to reconsider the circumstances, and, if no change in designation is offered,
to explain the basis for the chosen designation. A Challenging Party may proceed to the next stage
of the challenge process only if it has engaged in this meet and confer process first or establishes
that the Designating Party is unwilling to participate in the meet and confer process in a timely
manner.

6.3. Judicial Intervention. If the Parties cannot resolve a challenge without court
intervention, the Designating Party shall file with the Court a motion to retain confidentiality
within 14 days of the Parties agreeing that the meet and confer process will not resolve their
dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration
affirming that the movant has complied with the meet and confer requirements imposed in the
preceding paragraph. In addition, the Challenging Party may file a motion challenging a
confidentiality designation at any time if there is good cause for doing so, including a challenge to
the designation of a deposition transcript or any portions thereof. Any motion brought pursuant to
this provision must be accompanied by a competent declaration affirming that the movant has
complied with the meet and confer requirements imposed by the preceding paragraph.

The burden of persuasion in any such challenge proceeding shall be on the Designating
Party. Unless the Designating Party has waived the confidentiality designation by failing to file a
motion to retain confidentiality as described above, all Parties shall continue to afford the material

in question the level of protection to which it is entitled under the Producing Party’s designation

Page 7 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 8 of 15 PAGEID #: 50

until the court rules on the challenge.
7. ACCESS TO AND USE OF PROTECTED MATERIAL

Ted Basic Principles. A Receiving Party may use Protected Material that is disclosed
or produced by another Party or by a Non-Party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
the categories of persons and under the conditions described in this Order. When the litigation has
been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a location and in
a secure manner that ensures that access is limited to the persons authorized under this Order.

7.2 Disclosure of Protected Material. Unless otherwise ordered by the court or
permitted in writing by the Designating Party, a Receiving Party must not disclose or permit the
disclosure of any such Protected Materials by any other Party or third party under this Order,
except that disclosures may be made in the following circumstances:

(a) The Receiving Party’s Outside Counsel of Record in this action, as well as
employees of said Outside Counsel of Record to whom it is reasonably necessary to
disclose the information for this litigation and who have signed the “Acknowledgment and
Agreement to Be Bound” that is attached hereto as Exhibit A;

(b) The officers, directors, and employees (including House Counsel) of the Receiving
Party to whom disclosure is reasonably necessary for this litigation and who have signed

the “Acknowledgment and Agreement to Be Bound” (Exhibit A); '

 

' If the confidential documents contain highly sensitive trade secrets or other highly sensitive com-
petitive or confidential information and disclosure to another party would result in demonstrable
harm to the disclosing party, then the parties may stipulate or move for the establishment of an

Page 8 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 9 of 15 PAGEID #: 51

(c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
reasonably necessary for this litigation and who have signed the “Acknowledgment and
Agreement to Be Bound” (Exhibit A);

(d) The court and its personnel;

(e) Court reporters and their staff, professional jury or trial consultants, mock jurors,
and Professional Vendors to whom disclosure is reasonably necessary for this litigation
and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(f) During their depositions, witnesses in the action to whom disclosure is reasonably
necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.
Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected
Material must be separately bound by the court reporter and may not be disclosed to anyone
except as permitted under this Stipulated Protective Order.

(g) The author or recipient of a document containing the Protected Materials or a
custodian or other person who was already in lawful and legitimate possession of the
Protected Materials.

(h) Nothing in this Order restricts a Designating Party’s use or disclosure of its own

Protected Materials.

 

additional category of protection, (e.g., Attorneys’ Eyes Only) that prohibits disclosure of such
documents or information to the newly established category or that limits disclosure only to spe-
cifically designated in-house counsel or party representative(s) whose assistance is reasonably nec-
essary to the conduct of the litigation and who agree to be bound by the terms of the Order.

Page 9 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 10 of 15 PAGEID #: 52

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any Protected Materials that Party must:

(a) Promptly notify in writing the Designating Party. Such notification shall include a
copy of the subpoena or court order;

(b) Promptly notify in writing the Party who caused the subpoena or order to issue in
the other litigation that some or all of the material covered by the subpoena or order is subject
to this Protective Order. Such notification shall include a copy of this Stipulated Protective
Order; and

(c) Cooperate with respect to all reasonable procedures sought to be pursued by the
Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the subpoena
or court order shall not produce any Protected Material before a determination by the court from
which the subpoena or order issued, unless the Party has obtained the Designating Party’s
permission. The Designating Party shall bear the burden and expense of seeking protection in that
court of its confidential material — and nothing in these provisions should be construed as

authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

another court.

9, A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-Party in this
action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

connection with this litigation is protected by the remedies and relief provided by this Order.

Page 10 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 11 of 15 PAGEID #: 53

Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
additional protections.

(b) In the event that a Party is required, by a valid discovery request, to produce a Non-
Party’s confidential information in its possession, and the Party is subject to an agreement with the
Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

(1) Promptly notify in writing the Requesting Party and the Non-Party that some or
all of the information requested is subject to a confidentiality agreement with a
Non-Party;

(2) Promptly provide the Non-Party with a copy of the Stipulated Protective Order
in this litigation, the relevant discovery request(s), and a reasonably specific
description of the information requested; and

(3) Make the information requested available for inspection by the Non-Party.

(c) Ifthe Non-Party fails to object or seek a protective order from this court within 14 days
of receiving the notice and accompanying information, the Receiving Party may produce the Non-
Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks
a protective order, the Receiving Party shall not produce any information in its possession or
control that is subject to the confidentiality agreement with the Non-Party before a determination
by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
of seeking protection in this court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Stipulated Protective

Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

Page 11 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 12 of 15 PAGEID #: 54

unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
Agreement to Be Bound” that is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B) and Federal
Rules of Evidence 502. Inadvertent production of Protected Materials, privileged information, or
information constituting work product pursuant to Federal Rule of Civil Procedure 26 and
applicable law, regardless of its form, shall not be deemed a waiver of its protected or privileged
status. Such information may be “clawed back” by notifying the Receiving Party of the inadvertent
production, and the grounds for the assertion of privilege or work-product protection as soon as
practicable after a Party discovers the inadvertent production, at which time a Receiving Party
must immediately stop examination of the material and return and/or destroy it.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to
seek its modification by the court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order
no Party waives any right it otherwise would have to object to disclosing or producing any
information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
Party waives any right to object on any ground to use in evidence of any of the material covered

by this Protective Order.

Page 12 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 13 of 15 PAGEID #: 55

12.3 Filing Protected Material. In the event a Party seeks to file any document
containing Protected Material subject to protection under this Order with the Court, that Party must
take appropriate action to insure that the document receives proper protection from public
disclosure, including: (a) filing a redacted document with the consent of the Party who designated
the document as confidential; (b) where appropriate (e.g., in relation to discovery and evidentiary
motions), submitting the document solely for in-camera review; or (c) when the preceding
measures are inadequate, seeking leave from the court for permission to file the record under seal.

Nothing in this Order will be construed as a prior directive to allow any document to be
filed under seal. The Parties understand that the requested documents may be filed under seal only
with the permission of the court after proper motion. If the motion is granted and the requesting
Party is permitted to file the requested documents under seal, only counsel of record and

unrepresented Parties will have access to the sealed documents.

14. FINAL DISPOSITION

Within 60 days after the final disposition of this action, as defined in paragraph 4, each
Receiving Party must either destroy all Protected Material or return it to the Producing Party. As
used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
summaries, and any other format reproducing or capturing any of the Protected Material. Whether
the Protected Material is returned or destroyed, the Receiving Party must certify to the Producing
Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that
affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries
or any other format reproducing or capturing any of the Protected Material.

Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

Page 13 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 14 of 15 PAGEID #: 56

correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

and expert work product, even if such materials contain Protected Material. Any such archival

copies that contain or constitute Protected Material remain subject to this Protective Order as set

forth in Section 4 (i.e., Duration). An attorney may use his or her work product in subsequent

litigation provided that its use does not disclose or use Protected Material.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 

 

This _* &_dayof Zag. 2019.
Facen C has lo vike,
rail Gaeeeies States District Judge
CLAS S00 Le
For Plaintiff, For Defendant,

Lisa Marie Stachelhaus

s/_ David M. Marco
David M. Marco
IL Bar No. 6273315/FL Bar No. 125266
SMITHMARCO, P.C.
55 W. Monroe Street, Suite 1200
Chicago, IL 60603

Telephone: (312) 546-6539
Facsimile: (888) 418-1277
E-Mail: dmarco@smithmarco.com

Admitted Pro Hac Vice

RP On-Site LLC

s/ Ronald I, Raether
Ronald I. Raether
Troutman Sanders, LLP
5 Park Plaza, Suite 1400
Irvine, CA 92614

Telephone: (949) 622-2722
Facsimile: (949) 622-2739
E-Mail: ron.raether@troutman.com

Page 14 of 15
Case: 1:18-cv-00721-WOB-KLL Doc #: 10-1 Filed: 05/07/19 Page: 15 of 15 PAGEID #: 57

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of

 

__ [print or type full address], declare under penalty of perjury that I have read in its entirety and
understand the Stipulated Protective Order that was issued by the United States District Court for
the Southern District of Ohio on in the case of Lisa Marie Stachelhaus v. RP
On-Site LLC, Case No. 1:18-cv-00721-WOB, I agree to comply with and to be bound by all the
terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
promise that I will not disclose in any manner any information or item that is subject to this
Stipulated Protective Order to any person or entity except in strict compliance with the provisions
of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Southern District of Ohio for the purpose of enforcing the terms of this Stipulated Protective Order,
even if such enforcement proceedings occur after termination of this action.

| hereby appoint [print or type full name] of
[print or type full address and telephone number]

 

as my Ohio agent for service of process in connection with this action or any proceedings related

to enforcement of this Stipulated Protective Order.

Date:

 

 

City and State where sworn and signed:

Printed name:

 

Signature:

 

Page 15 of 15
